Rule 904. Content of the Notice of Appeal.

       (a)    Form.—Except as otherwise prescribed by this rule, the notice of appeal
shall be in substantially the following form:


                             COURT OF COMMON PLEAS
                              OF ___________ COUNTY

[A.B.] Party A’s full name, Plaintiff:

       v.

[C.D.] Party B’s full name, Defendant:


                                         Docket or File No._______________________
                                         Offense Tracking Number _________________

                                  NOTICE OF APPEAL

       Notice is hereby given that [C.D.] _______________, defendant above named,
hereby appeals to the (Supreme) (Superior) (Commonwealth) Court of Pennsylvania from
the order entered in this matter on the ____ day of ________20__. This order has been
entered in the docket as evidenced by the attached copy of the docket entry.

                                               (S)_____________________________
                                               ________________________________
                                               (Address and telephone number)

       (b)    Caption.

              (1)  General rule.—The parties shall be stated in the caption as they
       [stood upon] appeared on the record of the trial court at the time the appeal was
       taken.

              (2)    Appeal of custody action.—In an appeal of a custody action
       where the trial court has used the full name of the parties in the caption, upon
       application of a party and for cause shown, an appellate court may exercise
       its discretion to use the initials of the parties in the caption based upon the
       sensitive nature of the facts included in the case record and the best interest
       of the child.
        (c)    Request for transcript.—The request for transcript contemplated by
Pa.R.A.P. 1911 or a statement signed by counsel that either there is no verbatim record
of the proceedings or the complete transcript has been lodged of record shall accompany
the notice of appeal, but the absence of or defect in the request for transcript shall not
affect the validity of the appeal.

       (d)    Docket entry.—The notice of appeal shall include a statement that the order
appealed from has been entered on the docket. A copy of the docket entry showing the
entry of the order appealed from shall be attached to the notice of appeal.

       (e)    Content in criminal cases.—When the Commonwealth takes an appeal
pursuant to Pa.R.A.P. 311(d), the notice of appeal shall include a certification by counsel
that the order will terminate or substantially handicap the prosecution.

       (f)     Content in children’s fast track appeals.—In a children’s fast track appeal,
the notice of appeal shall include a statement advising the appellate court that the appeal
is a children’s fast track appeal.

Official Note:

The Offense Tracking Number (OTN) is required only in an appeal in a criminal
proceeding. It enables the Administrative Office of the Pennsylvania Courts to collect and
forward to the Pennsylvania State Police information pertaining to the disposition of all
criminal cases as provided by the Criminal History Record Information Act, 18 Pa.C.S. §§
9101[,] et seq.

The notice of appeal must include a statement that the order appealed from has been
entered on the docket. The appellant does not need to certify that the order has been
reduced to judgment. This omission does not eliminate the requirement of reducing an
order to judgment before there is a final appealable order where required by applicable
practice or case law.

Paragraph (b)(2) provides the authority for an appellate court to initialize captions
in custody appeals. See also Pa.R.C.P. 1915.10.

With respect to paragraph (e), in Commonwealth v. Dugger, 486 A.2d 382, 386 (Pa.
1985), the Supreme Court held that the Commonwealth’s certification that an order will
terminate or substantially handicap the prosecution is not subject to review as a
prerequisite to the Superior Court’s review of the merits of the appeal. The principle in
Dugger has been incorporated in and superseded by Pa.R.A.P. 311(d). Commonwealth
v. Dixon, 907 A.2d 468, 471 n.8 (Pa. 2006). Thus, the need for a detailed analysis of the
effect of the order, formerly necessarily a part of the Commonwealth’s appellate brief, has
been eliminated.

                                            2
A party filing a cross-appeal should identify it as a cross-appeal in the notice of appeal to
assure that the prothonotary will process the cross-appeal with the initial appeal. See
also Pa.R.A.P. 2113, 2136, and 2185 regarding briefs in cross-appeals and Pa.R.A.P.
2322 regarding oral argument in multiple appeals.




                                             3
Rule 907. Docketing of Appeal.

        (a)    Docketing of appeal.—Upon the receipt of the papers specified in Pa.R.A.P.
905(b) (transmission to appellate court), the prothonotary of the appellate court shall
immediately enter the appeal upon the docket, note the appellate docket number upon
the notice of appeal, and give written notice of the docket number assignment in person
or by first class mail to the clerk of the trial court, to the appellant, and to the persons
named in the proof of service accompanying the notice of appeal. [An appeal shall be
docketed under the caption given to the matter in the trial court, with the appellant
identified as such, but if such caption does not contain the name of the appellant,
appellant’s name, identified as appellant, shall be added to the caption in the
appellate court.] Unless an appellate court exercises its discretion, upon
application of a party and for cause shown, to use the initials of the parties in an
appeal of a custody action, the prothonotary of the appellate court shall docket an
appeal under the caption given to the matter in the trial court. The appellant shall
be identified in the caption. If the appellant is not identified in the caption of the
trial court, the appellant’s name shall be added to the caption in the appellate court.

       (b)    Entry of appearance.—Upon the docketing of the appeal the prothonotary
of the appellate court shall note on the record: as counsel for the appellant, the name of
counsel, if any, set forth in or endorsed upon the notice of appeal[,]; counsel of record[,];
and any counsel named in the proof of service. The prothonotary of the appellate court
shall upon praecipe of counsel filed within 30 days after the docketing of the notice of
appeal correct the record of appearances. Also within 30 days after the docketing of the
notice of appeal, counsel for a party may strike off his or her appearance by praecipe,
unless that party is entitled by law to be represented by counsel on appeal. Thereafter,
and at any time if a party is entitled by law to be represented by counsel on appeal, a
counsel’s appearance for a party may not be withdrawn without leave of court, unless
another lawyer has entered or simultaneously enters an appearance for the party.

Official Note:

Paragraph (a).—The transmission of a photocopy of the notice of appeal, showing a
stamped notation of filing and the appellate docket number assignment, without a letter
of transmittal or other formalities, will constitute full compliance with the notice
requirement of paragraph (a) of this rule.

A party may be entitled to the representation by counsel on appeal by constitution, statute,
rule, and case law. For example, the Rules of Criminal Procedure require counsel
appointed by the trial court to continue representation through direct
appeal. Pa.R.Crim.P. 120(A)(4) and Pa.R.Crim.P. 122(B)(2). Similarly, the Rules of
Criminal Procedure require counsel appointed in post-conviction proceedings to continue
representation throughout the proceedings, including any appeal from the disposition of

                                             4
the petition for post-conviction collateral relief. Pa.R.Crim.P. 904(F)(2) and Pa.R.Crim.P.
904(H)(2)(b). The same is true when counsel enters an appearance on behalf of a
juvenile in a delinquency matter or on behalf of a child or other party in a dependency
matter. Pa.R.J.C.P. 150(B), 151, Pa.R.J.C.P. 1150(B), 1151(B), (E). It would be rare for
counsel in such cases to consider withdrawing by praecipe, but the 2020 amendment to
the rule avoids any possibility of confusion by clarifying that withdrawal by praecipe is
available only in matters that do not otherwise require court permission to withdraw.

If a party is entitled to representation on appeal, the appellate court will presume that
counsel who represented the party in the trial court will also represent the party on appeal,
and counsel will be entered on the appellate court docket. In order to withdraw in such
cases, either (1) new counsel must enter an appearance in the appellate court prior to or
at the time of withdrawal; (2) counsel must provide the appellate court with an order of
the trial court authorizing withdrawal; or (3) counsel must petition the appellate court to
withdraw as counsel. Counsel for parties entitled to representation on appeal are
cautioned that if any critical filing in the appellate process is omitted because of an
omission by counsel, and if the party ordinarily would lose appeal rights because of that
omission, counsel may be subject to discipline.

When an appeal is filed in a custody action, upon application of a party and for
cause shown the appellate court may make a determination that using the parties’
initials in the caption is appropriate after considering the sensitive nature of the
facts included in the case record and the child’s best interest. See Pa.R.A.P.
904(b)(2).

Paragraph (b).—With respect to appearances by new counsel following the initial
docketing appearances [pursuant to paragraph (b) of this rule], please note the
requirements of Pa.R.A.P. 120.




                                             5